 

--------------------------------------------------------------------------------

 
EXHIBIT 10.29





ANNUAL BONUS PLAN FOR EXECUTIVE OFFICERS
PEREGRINE PHARMACEUTICALS, INC.
 ADOPTED JULY 12, 2011




Annual bonuses to be awarded to the chief executive officer (“CEO”), chief
financial officer (“CFO”) and other executive officers of Peregrine
Pharmaceuticals, Inc. (“Company”) shall be made in accordance with the terms and
conditions of the Company’s Annual Bonus Plan for Executive Officers
(“Plan”).  The Plan is not the exclusive vehicle for awarding bonuses to
executive officers.  The Compensation Committee of the Board of Directors
(“Committee”) may also make discretionary bonuses outside of the framework of
the Plan.  The Plan is not contained in a formal written document; however, a
summary of the material terms of the Plan is set forth below.


Each participant’s annual bonus under the Plan will be determined by multiplying
the participant’s annual base salary by (a) a target bonus percentage for such
participant, (b) a corporate factor ranging from 0 to 1.5, based on the
Company’s achievement of corporate goals, individual goals, share price
performance, and other factors as determined by the Committee, including but not
limited to performance of day-to-day responsibilities and participation in the
achievement of the corporate goals and achievement of individual goals
determined by the Committee.  The Plan will apply to bonuses that are earned in
fiscal year 2012, and for each year thereafter.


The Company’s corporate goals will be set at or around the beginning of each
fiscal year by the Committee, based on recommendations by the Company’s
management.  At the end of each fiscal year, the Committee will determine the
corporate factor based on a quantitative and qualitative review of performance,
in addition to the Company’s share price performance.  Each participant’s
individual goals will be set at the beginning of each year.  A fiscal year-end
evaluation of each participant may weight individual goals, and the applicable
individual factor will be determined based on a quantitative and qualitative
review of performance.  The Committee’s chair will recommend the CEO’s
individual goals and individual factor to the Committee and the CEO will
recommend the CFO and other executive officers individual goals and individual
factor to the Committee.  All individual goals and individual factors will be
set by the Committee.